United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1132
                                  ___________

United States of America,            *
                                     *
                  Appellee,          *
                                     * Appeal from the United States
     v.                              * District Court for the District
                                     * of Nebraska.
Leonel Garcia-Garibay, also known as *
Marcos Gonzalez,                     *    [UNPUBLISHED]
                                     *
                  Appellant.         *
                                ___________

                             Submitted: January 7, 2004

                                 Filed: January 21, 2004
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Leonel Garcia-Garibay appeals the sentence the district court* imposed after
Garicia-Garibay pleaded guilty to drug violations under 21 U.S.C. §§ 841 and 846.
Garcia-Garibay argues he should be resentenced because defense counsel was
ineffective for failing to file a timely motion to suppress evidence of
methamphetamine seized during the search of Garcia-Garibay’s home. We conclude

      *
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
this ineffective-assistance claim should be brought, if at all, in a 28 U.S.C. § 2255
motion. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).
Consequently, we affirm the judgment of the district court.
                        ______________________________




                                         -2-